DETAILED ACTION
This action is in response to the amendment filed on 4/18/2022 which was filed in response to the Final Rejection dated 11/18/2021.
The text of those sections of Title 35 U.S. Code not included in this action can be found in a prior office action.
Any rejections made in a previous office action and not repeated below are hereby withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/18/2022 has been entered.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-8 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kurose (JP 2014-189667A).
Regarding claims 1, 8, and 10-11, Kurose discloses a laminated body containing a resin-based adhesive layer with good adhesive property [0001]. The resin composition of the adhesive layer comprises a modified polyolefin (component 1), a fatty acid metal salt (component 2) and a hydrotalcite compound (component 3), which is a hydrotalcite compound to a fatty acid metal salt (component 2) [0009] [0012]. The ratio of component 3 over component 2 is more than 70 mass% and below 140 mass% (mass ratio fatty acid metal salt: hydrotalcite system compound = 1: 0.7 to 1.4) [0036] [0009]. The lower limit of the ratio of fatty acid metal salt (component 2) to 100 parts by weight of the modified polyolefin (component 1) is usually 0.005 parts by weight or more, preferably 0.01 parts by weight or more, and more preferably 0.02 parts by weight [0038]. The upper limit is usually 1.0 parts by mass or less, preferably 0.8 parts by mass or less, and more preferably 0.6 parts by mass or less [0038]. The composition can also include component 4, a polyolefin resin other than the denaturation polyolefin resin of component 1 in order to improve adhesiveness and heat resistance [0033] [0009]. Although the amount used of the polyolefin resin (component 4) is not particularly limited, the lower limit of the ratio of the component 4 to 100 parts by mass of the modified polyolefin (component 1) is usually 0.01 parts by mass or more, preferably 1 part by mass [0043]. The content is more preferably 10 parts by mass or more, further preferably 100 parts by mass or more, and the upper limit is usually 10000 parts by mass or less, preferably 1000 parts by mass or less, more preferably 500 parts by mass or less [0043]. Component 4 is preferably more than 0.5 mass% and below 90 mass% of the resin composition [0044]. Additive agents can be used in amounts usually more than 0.01 mass% and below 5 mass% [0047]. Component 1 is a denaturation polyolefin which has unsaturated carboxylic acid or its derivative grafted as a long side chain to the skeleton of the polyolefin resin [0013]. An example of the derivative of unsaturated carboxylic acid includes maleic anhydride (wherein the adhesive resin layer comprises a resin composition comprising: (A) a polyolefin resin containing at least one of a carboxyl group and an acid anhydride group – claim 1) (A resin composition for an adhesive resin layer, the resin composition comprising: (A) a polyolefin resin containing at least one of a carboxyl group and an acid anhydride group – claim 8) [0020]. Component 2 (the fatty acid metal salt) can be used singly or in combination and can be zinc-based [0029]. Zinc stearate is used in the comparative and inventive examples (wherein the adhesive resin layer comprises a resin composition comprising…(B) one or more fatty acid zinc salts – claims 1 and 8) [0077] [0080]. Inventive and comparative examples are formed into a 3-layer laminate having an EVOH layer/adhesive layer/polyethylene layer configuration [0081]. The EVOH layer acts as a gas barrier layer (A multilayer structure comprising: a thermoplastic resin layer; a gas barrier resin layer; and an adhesive resin layer provided between the thermoplastic resin layer and the gas barrier resin layer – claim 1) [0059].
Regarding the limitation “wherein the one or more fatty acid zinc salts (B) is present in the resin composition in a proportion of 80 to 250 ppm on a metal basis based on an amount of the adhesive resin layer”, the total mass of the resin composition is the total mass of the four components listed above plus potential additives. Based on the ranges disclosed above, for 100 parts by weight (pbw) of component 1, component 2 is present from 0.005 to 1 pbw, component 3 is present at 70% to 140% of component 2 (i.e., as low as 70% of 0.005 pbw or 0.0035 pbw to as high as 140% of 1 pbw or 1.4 pbw), and component 4 is present from as low as 0.01 pbw to as high as 10,000 pbw. This leads to a total mass of the resin composition of as low as (100+0.005+0.0035+0.01) = 100.0185 pbw to as high as (100+1+1.4+10,000) = 10,102.4 pbw. With the addition of additives, the total mass of the composition becomes as low as 100.0185+(101.0185*0.0001) = 100.0285 pbw to as high as 10,102.4+(10,102.4*0.05) = 10,607.52 pbw. Since component 2 (the fatty acid metal salt) is present in a range of 0.005 pbw to 1 pbw, the proportion of the fatty acid metal salt(s) in the composition ranges from 0.005/10,607.52 = 4.7x10-7 (0.47 ppm) to 1/100.0185 or 0.00999815 (9998.15 ppm). Using zinc stearate as the exemplary fatty acid metal salt, the atomic weight of zinc is 65.38 and the molecular weight of zinc stearate is 632.32, therefore the proportion of zinc in zinc stearate is 10.34% and the proportion of fatty acid zinc salt on a metal basis in the resin composition ranges from as low as 0.0486 ppm (approximately 0.05 ppm) to as high as 1,034 ppm. Inventive example 1 of Kurose has a resin composition of 25 pbw modified polyolefin (component 1), 15 pbw HDPE-1 with 1100 ppm zinc stearate, 60 pbw of LLDPE-1 with 500 ppm of zinc stearate, and 0.05 pbw DHT-4A hydrotalcite (component 3) [0075-80] [Table 1]. The content of zinc stearate in this adhesive resin composition is (1100 ppm*15/100.05) + (500 ppm*60/100.05) = 464.77 ppm. The proportion of fatty acid zinc salt on a metal basis in this resin composition is 48 ppm. According to MPEP 2144.05, Obviousness of Ranges, ‘In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)’.  In the present case, the claimed range of 80 to 250 ppm overlaps the prior art range of 0.05 ppm to 1,034 ppm (and (B) one or more fatty acid zinc salts; and wherein the one or more fatty acid zinc salts (B) is present in the resin composition in a proportion of 80 to 250 ppm on a metal basis based on an amount of the adhesive resin layer – claims 1 and 8) (wherein the one or more fatty acid zinc salts (B) is present in the resin composition in a proportion of 80 to 100 ppm on a metal basis based on an amount of the adhesive resin layer – claims 10-11).
Regarding claim 2, zinc stearate has a carbon number of 18 (The multilayer structure according to claim 1, wherein the one or more fatty acid zinc salts (B) present in the resin composition for the adhesive resin layer has a carbon number of 4 to 28).
Regarding claim 3, zinc stearate has a molecular weight of 632.3 (The multilayer structure according to claim 1, wherein the one or more fatty acid zinc salts (B) present in the resin composition for the adhesive resin layer has a molar mass of 200 to 1000 g/mol).
Regarding claim 4, Kurose is silent with regard to the absorbance ratio of the adhesive layer resin composition.
As to the claimed absorbance ratio (a/b) of the adhesive resin composition, the examiner notes that the prior art generally teaches the claimed invention (the adhesive resin composition of claims 1 and 8) and as such it would be expected to have similar properties.  The examiner notes that the courts have held that where the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, “the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of the claimed product.  Whether the rejection is based on ‘inherency’ under 35 USC 102, or ‘prima facie obviousness’ under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products.” In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (quoting In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977)). The Examiner notes that the original disclosure of the presently claimed invention discloses that the absorbance ratio (a/b) serves as an index of a carboxyl group content or an acid anhydride group content of the adhesive layer resin composition [0090]. If the absorbance ratio is excessively high, then the multilayer structure suffers from poor appearance such as fish eyes and inclusion of foreign matter [id]. If the absorbance ratio is too low, the multilayer structure tends to have lower adhesive strength [id]. Kurose discloses that the modified polyolefin has a denaturation ratio or graft rate by the unsaturated carboxylic acid or its derivative [0025]. This graft rate ranges from as low as 0.01 mass% to as high as 20 mass% [0025]. If the graft rate is below this range, the adhesive property is inferior and if the graft rate is above this range, then the product appearance worsens by the presence of fish eyes and foreign matter [id]. The present invention also discloses measuring the absorbance ratio (a/b) on a 90 um thick film of the adhesive layer resin composition wherein (a) is an absorbance at a peak attributable to C=O stretching vibration observed at around 1710 cm-1 and (b) is an absorbance at a peak attributable to C-H bending vibration observed at around 1450 cm-1 in Fourier transform infrared spectroscopy [0090] [Claim 4]. Kurose discloses that the measurement of the graft rate can be conducted on a 100 um thick sheet test sample and using an IR absorption spectrum method from absorption peculiar to the carboxylic acid in resin or its derivative, specifically the C=O stretching vibration band between 1600 and 1900 cm-1 [0026]. Since the absorbance ratio is a measure of the carboxyl group content or acid anhydride group content of the layer or the graft rate and the prior art discloses a modified polyolefin having a graft rate within a designated range in order to avoid the same problems as the present invention (based on the claimed range of the absorbance ratio (a/b)) (i.e., fish eyes, inclusion of foreign matter, adhesive strength), the examiner believes the claimed properties are either anticipated or highly obvious (The multilayer structure according to claim 1, wherein the resin composition for the adhesive resin layer has an absorbance ratio (a/b) of 0.005 to 0.5, wherein (a) is an absorbance at a peak attributable to C=O stretching vibration observed at around 1710 cm-1 and (b) is an absorbance at a peak attributable to C-H bending vibration observed at around 1450 cm-1 in Fourier transform infrared spectroscopy performed on the resin composition by a transmission method).
Alternatively, where in the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges in absorbance ratio involve only routine skill in the art, absence a showing of criticality.  MPEP 2144.05 II.  As discussed above, the absorbance ratio is a function of the graft rate which, in turn, is optimized/balanced to reduce defects such as fish eyes and inclusion of foreign matter as well as avoid reduced adhesion.
Regarding claim 5, the EVOH copolymer is saponified [0059] [0081]. The gas barrier layer (layer having polarity) can comprise a polyamide resin or a saponified EVOH (The multilayer structure according to claim 1, wherein a gas barrier resin as a material for the gas barrier resin layer comprises at least one of a saponified ethylene-vinyl ester copolymer and a polyamide resin) [0056] [0058-59].
Regarding claim 6, Kurose discloses that the thickness of the laminated body can range from 50 to 200 um or from 20 to 200 um (The multilayer structure according to claim 1, which has an overall thickness of 10 to 5000 um) [0069-70].
Regarding claim 7, Kurose discloses that the thickness of each layer of the laminated body is not limited, but can be arbitrarily set depending on purpose, the form of the final product, or the desired physical properties [0069]. When the total thickness of the laminate is 50-200 um, the thickness of the adhesive resin layer is preferably 3-50 um [0069]. 
Kurose is silent with regard to the thickness ratio between the gas barrier layer and the adhesive layer.
However, it would have been obvious to one having ordinary skill in the art to adjust the relative thickness of the adhesive resin layer and polar resin layer (gas barrier layer) for the intended application, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). As disclosed above, Kurose discloses that the thickness of each layer of the laminated body is not limited, but can be arbitrarily set depending on purpose, the form of the final product, or the desired physical properties [0069].
Alternatively, when faced with a mixture, one of ordinary skill in the art would be motivated by common sense to select a 1:1 ratio, a ratio that falls within the presently claimed amount, absent evidence of unexpected or surprising results. Case law holds that "[h]aving established that this knowledge was in the art, the examiner could then properly rely... on a conclusion of obviousness, 'from common knowledge and common sense of the person of ordinary skill in the art within any specific hint or suggestion in a particular reference.'" In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969). The claimed range of 10/90 to 99/1 for the thickness ratio between the gas barrier layer and the adhesive resin layer includes a 1:1 ratio of thicknesses.

Response to Arguments
Applicant’s arguments on pages 5-8 in the remarks dated 4/18/22 with respect to claims 1-8 and 10-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Applicant argues on page 7 that the Office Action dated 11/18/2021 has not established the threshold requirement of demonstrating that the thickness ratio of the adhesive resin layer and the polar resin layer is a known result effective variable.
Examiner’s response: See paragraph 5 in the Advisory Action dated 5/6/2022 and the rejection of claim 7 above. Furthermore, one of ordinary skill in the art would be motivated by common sense to select a 1:1 ratio which falls within the presently claimed amount. See the rejection of claim 7 above.
Applicant argues on page 8 that there are sufficient unexpected results to overcome a potential prima facie case of obviousness. Applicant refers to the previously provided evidence of unexpected results and argues that inventive examples 1 and 3-5 having 100 ppm fatty acid zinc salt display unexpectedly higher transparency than inventive example 2 having 50 ppm fatty acid zinc salt which no longer falls within the claimed range.
Examiner’s response: The new rejection above relies on overlapping ranges to establish a prima facie case of obviousness. According to data provided in Table 1 of the original specification and Table A of the declaration dated 11/1/2021, the transparency of the laminate at 30 ppm zinc stearate is 6.02% (Comparative Example A) and at 50 ppm with a combination of zinc salts it is 8.63% (Example 2). The adhesive strength (peeling strength) of these two embodiments is approximately the same (6.5 N/15 mm vs 6.49 N/15 mm). At 20 ppm zinc stearate (CE4), the transparency is 4.21%. The next closest embodiments have 100 ppm of fatty acid metal salt (IE 1 and IE3-6). The transparency of these inventive embodiments ranges from as low as 12.12% (IE6) to as high as 18.26% (IE3). According to the aforementioned declaration, the multilayer structure of CE A containing 30 ppm of the fatty acid zinc salt is significantly poorer in transparency when compared with the multilayer structure of IE 2 containing 50 ppm of the fatty acid zinc salt (last page of declaration). The content packaged with the packaging material of CE A and CE 1 was not clearly visible (id). According to the original disclosure of the present invention, IE 2 had transparency more than two times higher than that of the multilayer structure of reference example 1 while ensuring the same level of adhesion [page 65, lines 3-7]. Such statements indicate that inventive example 2 having 50 ppm fatty acid zinc salt content has sufficient transparency for packaging. The fact that inventive example 2 is an inventive example and not a comparative example indicates that the data point having 50 ppm fatty acid zinc salt content should display sufficiently desirable properties, i.e. a desirable combination of transparency and peeling strength. Applicant appears to be moving the lower limit of the claimed range in order to avoid anticipation by the prior art and arguing criticality of the narrower range after the fact. Applicant previously contended that IE2 having a transparency of 8.63% displayed unexpected results based on its combination of transparency and peeling strength vs. CE A having a transparency of 6.02%. See the remarks dated 6/18/2021. 
Furthermore, there are not sufficient data points at the lower end of the newly claimed range (i.e., at 80 ppm) in order to show the criticality of the narrower range and establish that embodiments having 80 ppm fatty acid zinc salt display superior properties versus those having less than 80 ppm. According to MPEP 716.02(d), II, “To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960).” IE 2 has 50 ppm fatty acid zinc salt and IE 1 and IE 3-6 each have 100 ppm. This difference in content of fatty acid zinc salt is too large to determine where superior properties (i.e. transparency in this case) begin and end.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASPER SABERI whose telephone number is (571)272-6294. The examiner can normally be reached Monday through Friday; 9 AM to 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank J Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JASPER SABERI
Examiner
Art Unit 1781



/JASPER SABERI/Examiner, Art Unit 1781